NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEFFREY GRAY THOMAS,                            No. 17-55404

                Plaintiff-Appellant,            D.C. No. 2:16-cv-06544-JAK-AJW

 v.
                                                MEMORANDUM*
LAURIE ZELON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      California attorney Jeffrey Gray Thomas appeals pro se from the district

court’s judgment dismissing his action alleging federal claims related to sanctions

entered against Thomas in a state court action. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under the Rooker-Feldman


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thomas’s request for oral
argument, set forth in his opening brief, is denied.
doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Thomas’s action as barred by the

Rooker-Feldman doctrine because Thomas’s claims stemming from the prior state

court action constitute a “de facto appeal” of prior state court judgments, or are

“inextricably intertwined” with those judgments. See id. at 1155-57 (the Rooker-

Feldman doctrine bars de facto appeals of a state court decision); see also Cooper

v. Ramos, 704 F.3d 772, 781-83 (9th Cir. 2012) (Rooker-Feldman doctrine bars

claims where “federal relief can only be predicated upon a conviction that the state

court was wrong” (citation and internal quotation marks omitted)).

      All pending motions are denied.

      AFFIRMED.




                                          2                                    17-55404